PeR Cukiam.
Plaintiff produced ample evidence to require the submission of issues to a jury. Etheridge v. Etheridge, 222 N.C. 616, 24 S.E. 2d 477. To claim the benefits of G.S. 20-71.1, it was necessary for the plaintiff to show that she instituted her action within twelve months after the accident. For this purpose she offered the paper or document on which appeared the summons, the affidavit, the warrant of attachment, and the return of the officers. Appellant did not move that the admission of the document be limited to this purpose, and it does not appear in the record that the contents of the writ of attachment were ever read to the jury. Exception thereto is without merit.
The defendant has had a fair trial in which the court made a commendably accurate application of the provisions of G.S. 20-71.1, and the jury has decided, the facts adverse to the defendant. As no reversible error is made to appear, the judgment entered in the court below must be
Affirmed.
WiNboene and HiggiNS, JJ., took no part in the consideration or decision of this case.